Citation Nr: 1628477	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for speech impairment.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for a gastrointestinal disability.

6.  Entitlement to service connection for a psychiatric disability.  

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

9.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION


The Veteran served on active duty from July 1974 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and an August 2012 rating decision by the RO in Montgomery, Alabama.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for hearing loss, a sinus disability, a gastrointestinal disability, and a psychiatric disability, as well as
entitlement to initial evaluations in excess of 10 percent for degenerative joint disease of the left knee and degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service.

2.  Speech impairment has not been related to any underlying diagnosed disability of the Veteran.

3.  The competent, probative evidence does not show that the Veteran served in the Republic of Vietnam, and does not demonstrate that his diabetes mellitus, type II, is related to active duty, to include exposure to herbicides, or manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for speech impairment have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in January 2009 and April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, Army National Guard records, VA treatment records, private treatment records, and the statements of the Veteran and lay witnesses.

Additionally, with respect to the claims decided herein, VA examinations were conducted in August 2010 and August 2012 with respect to the Veteran's tinnitus.  The Board finds the examinations obtained to be adequate in this case.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinions and diagnoses.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concedes that VA did not obtain an examination or opinion concerning the Veteran's claims of entitlement to service connection for speech impairment or diabetes mellitus.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159.  In service connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board concludes that such VA medical examinations are not necessary to render a decision on these issues.  As will be discussed below, the evidence of record does not reflect that speech impairment constitutes a diagnosed disability.  Further, with respect to the Veteran's diabetes mellitus, the evidence does not reflect any relevant events, injuries, and/or diseases in service that may be related to the disability.  As such, remand for VA examinations as to these disabilities is not required under McLendon.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

The Veteran also testified at a January 2016 Board videoconference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and history of the symptoms for which he sought entitlement to service connection.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may help substantiate the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163  (2004).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  

First, the record clearly indicates that the Veteran currently suffers from tinnitus. The Veteran underwent VA audiological examinations in August 2010 and August 2012.  The Veteran reported to both examiners that he was currently experiencing the symptoms of tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the first Shedden element has been met.

Further, the record contains competent evidence of an in-service event.  The Veteran's service records indicate that he served as field artillery crewman during active service.  Furthermore, the Veteran testified that in service he was exposed to acoustic trauma in the form of noise from cannons and artillery.  As such, in-service noise exposure is conceded, and the second Shedden element has been met.

Finally, the record contains evidence of a nexus between the Veteran's tinnitus and service.  Although the Veteran reported to the August 2010 VA audiologist that his tinnitus did not begin until 1998 or 1999 and reported to the August 2012 VA audiologist that his tinnitus did not begin until approximately 2008 or 2009, he testified at his January 2016 Board videoconference hearing that he first started experiencing tinnitus when he was in the field artillery while on active duty in the 1970s, although it subsequently became worse.  A veteran is competent to report that which he can perceive through his senses, including in-service noise exposure and tinnitus.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's competent testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2015), as it indicates that his tinnitus had its onset during service and has continued ever since.  The Court of Appeals for Veteran's Claims held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore, service-connection may be granted upon competent and credible evidence of continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board acknowledges that the August 2010 and August 2012 VA examiners did not offer positive nexus opinions regarding the Veteran's tinnitus and his active service.  However, the Board finds that the examiners' opinions hold limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). 

The August 2010 VA examiner offered a negative nexus opinion on the basis that the Veteran's reported onset of tinnitus in 1998 or 1999 was far removed from his military service and that there was no connection or nexus to military service.  However, as discussed above, the Veteran subsequently amended his statement to clarify that his tinnitus had its onset during active service and became more severe in subsequent years.  The August 2012 VA examiner offered a negative nexus opinion based on the fact that audiological tests conducted as late as 1980 showed the Veteran's hearing acuity to be within normal limits bilaterally, thus his tinnitus (which the examiner concluded was a symptom associated with hearing loss) was not related to service.  However, this examiner did not acknowledge the Veteran's in-service noise exposure as a field artillery crewman, nor was the examiner able to consider the Veteran's subsequent testimony that his tinnitus had its onset during service.  Thus, upon the Board's determination of in-service noise exposure, the third and final Shedden element has been met.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Speech Impairment

The Veteran also seeks entitlement to service connection for speech impairment.  At his January 2016 Board videoconference hearing, the Veteran testified his belief that he had a speech impairment which was secondary to either tinnitus or a sinus disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a diagnosed disability manifested by speech impairment, the Board finds that the Veteran is not entitled to service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").  

Here, at his January 2016 Board videoconference hearing, the Veteran indicated that he had difficulty speaking, which he attributed either to tinnitus or a sinus disorder; however, he conceded that he never sought treatment for a speech disorder and had never been diagnosed as having a speech disorder.  To the contrary, the Veteran's treatment records consistently showed his speech to be within normal limits with regard to production, volume, content, clarity, tone, pitch, and rate.  However, on one occasion during a March 2009 VA psychology assessment, the Veteran was noted to have poor word articulation and speech that was slightly slurred at times.  The Veteran explicitly denied the abuse of illicit substances, alcohol, or prescription medication prior to the appointment on that date, and the psychologist indicated that the cause of the Veteran's confusion and slowed processing speed remained unclear, although she suggested it could be due to his lack of adherence to the treatment regimen for his diabetes mellitus.  

A finding such as slurred speech, or a symptom standing alone, does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  As such, the single notation of slurred speech during a psychological assessment alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

As there is no competent evidence of a current speech disorder due to service, or proximately due to or aggravated by a service-connected disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a speech disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current speech disability, the Board finds that a preponderance of the evidence is against the finding of service connection for speech impairment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran also seeks entitlement to service connection for diabetes mellitus.  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  In order for presumptive service connection to be granted based on herbicide exposure, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

Interestingly, on the Veteran's initial claim of entitlement to service connection for diabetes mellitus in December 2008, he indicated that he was first diagnosed as having diabetes in 2002 and that he served in Vietnam from 1974 to 1975.  In addition, in a March 2009 VA PTSD assessment, the Veteran again indicated that he spent 6 months in the Vietnam warzone.  As such, the RO denied his claim under a theory of presumptive service connection, as it found there was no evidence of service in Vietnam or of other in-service exposure to herbicides.  However, during his January 2016 Board videoconference hearing, the Veteran denied ever having served in Vietnam; rather, he testified that he was first diagnosed as having diabetes mellitus while stationed at Fort Sill, Oklahoma, in the 1970s, although he could not recall if he ever sought treatment for diabetes in service.  He eventually concluded that he was initially diagnosed as having diabetes at Fort Sill in the 1970s and given a prescription at that time, but then stopped taking the medication until he was again diagnosed as having diabetes by VA in 2002.  At the hearing, the Veteran's representative expressed confusion as to why the RO focused its analysis of the claim under a theory of presumptive service connection due to herbicides rather than under a theory of in-service onset, apparently unaware that the Veteran previously claimed that he served in Vietnam and that he was not diagnosed as having diabetes until 2002.  

(As an aside, on his November 2011 VA Form 9, the Veteran indicated that he suffered from a sinus condition, speech impairment, depression, bilateral hearing loss, and stomach infections as a result of his service in the "1st Gulf War," during which time he was "exposed to chemical + oil burns."  However, a review of the records does not show any service in the Persian Gulf; and the Veteran indicated on his initial December 2008 claim form that he was not stationed in the Gulf after August 1, 1990.)

Similarly, a review of the Veteran's service records does not reveal that he ever served in the Republic of Vietnam, despite his assertions to the contrary; rather, he was stationed in Bad Kissingen, Germany, during his period of active duty service.  As such, there no presumption of in-service herbicide exposure.  

Additionally, a review of the Veteran's service treatment records does not reveal any diagnosis of diabetes mellitus.  

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

Additionally, although the Veteran's diabetes mellitus, type II, is a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence demonstrates that the first diagnosis appears to have been in 2002, approximately 27 years after separation from service.  As such, the evidence does not show that diabetes mellitus, type II, manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  

Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

The first element of direct service connection is a current disability.  The record reflects a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability. The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  Although the Veteran testified in January 2016 that his diabetes mellitus, type II, had its onset and was diagnosed during active duty, the record shows that the Veteran's diabetes was not diagnosed until 2002, approximately 27 years following his discharge from active duty, which is consistent with the information initially provided by the Veteran on his December 2008 claim form.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

In addition, the evidence does not include a competent medical opinion relating the Veteran's current diabetes mellitus, type II, to his active duty service.  The Board acknowledges the Veteran's lay statements regarding the onset and diagnosis of his diabetes during active duty service in the 1970s.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis concerning diabetes mellitus.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of diabetes is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the nature of his diabetes.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran do not constitute competent medical evidence and lack probative value.  Accordingly, the Board finds that the Veteran has not established a nexus between his diabetes and any in-service event or injury.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for speech impairment is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran also seeks entitlement to service connection for hearing loss, a sinus disability, a gastrointestinal disability, and a psychiatric disability, as well as
entitlement to initial evaluations in excess of 10 percent for degenerative joint disease of the left knee and degenerative joint disease of the right knee.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the Veteran's claim of entitlement to service connection for hearing loss, he was provided with a VA audiological examination in August 2010, nearly 6 years ago, at which time the audiometric findings did not meet the criteria for a grant of service connection for defective hearing.  He was again provided with a VA audiological examination in August 2012, although the examiner did not provide audiometric findings and focused solely on the etiology of the Veteran's tinnitus.  However, the August 2012 examiner indicated that, "The Veteran has a diagnosis of clinical hearing loss and his or her tinnitus is at least as likely as not (50% probabi1ty or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The examiner further noted that, "Veteran's file shows fluctuation in hearing thresholds when hearing tests compared."  In addition, the Veteran testified at his January 2016 Board videoconference hearing that his hearing loss was determined to have increased in severity since the August 2010 VA audiological examination.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board finds that the Veteran should be provided with a VA audiological examination to determine if he currently has impaired hearing that is considered a disability for VA purposes.  

With respect to the Veteran's claims of entitlement to service connection for a sinus disability and gastrointestinal disability, he has testified that he developed a chronic sinus disorder while stationed in Germany in the 1970s, and that the mucus produced from the disability caused a gastrointestinal disability to develop.  Service treatment records show treatment for a stomach problem manifested by pain and diarrhea in July 1974; a sore throat with swollen tonsils in August 1974; nasal drip and cough in September 1974; a sore throat and cold chest (which he claimed had been present since arriving in Germany) in March 1975; and a congested chest and mild, semi-productive cough in June 1975.  In a February 1988 Report of Medical History taken for the Army National Guard, the Veteran indicated that he suffered from allergic rhinitis in spring.  Recent VA and private treatment records reveal diagnoses of sinusitis, chronic allergic rhinitis, allergic rhinoconjunctivitis, and minimal chronic gastritis.  

The Veteran was never provided with VA examinations to determine the probable etiology of any respiratory and/or gastrointestinal disabilities.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, given the in-service nose, throat, and stomach symptomatology, the Veteran's current diagnoses, and his allegations of continuity of symptomatology since service, the Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  Therefore, a VA examination is warranted to determine whether the Veteran's current respiratory and gastrointestinal symptoms are etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015).

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, a review of his VA treatment records and private treatment records reveals diagnoses of posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, generalized anxiety, and dyspepsia.  At his January 2015 Board videoconference hearing, the Veteran testified that he witnessed a gate guard accidentally killed by a truck during a training mission while stationed at Wildflecken, Bad Kissingen, Germany, in 1975.  Although the Veteran did not know the guard's name, he indicated that he experienced feelings of depression since that time.  

The Board notes that the RO has not made an attempt to verify the Veteran's purported PTSD stressor through the Joint Services Records Research Center (JSRRC).  The record does show a diagnosis of PTSD during the pendency of the appeal and the Veteran has provided information regarding stressors which he purportedly witnessed during active duty.  As such, the Board finds the RO must forward the Veteran's stressor information to the JSRRC to attempt to corroborate the Veteran's reported in-service stressor.  Thereafter, a VA examination is warranted to determine whether the Veteran's psychiatric symptoms are etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015).

With respect to his claims of entitlement to higher initial evaluations for his left and right knee degenerative joint disease, the Veteran was last provided with a VA examination with respect to these disabilities in July 2012, nearly four years ago.  At his January 2016 Board videoconference hearing, the Veteran testified that his bilateral knee symptomatology had increased in severity since the July 2012 VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's January 2016 testimony, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right and left knees.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed in-service stressor, to include an approximate two-month time frame and the name of the gate guard whose death he witnessed.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incident, or who can confirm his proximity to it.

2.  Take all appropriate steps to verify the Veteran's claimed stressor.  Forward a copy of the Veteran's available military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressor has been sufficiently corroborated or verified.  All actions to verify the alleged stressor should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, then make a formal finding to that effect.

3.  Thereafter, schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any right or left ear hearing loss.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Upon examination of the Veteran and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed hearing loss was present in service, was caused by service, or is otherwise related to service. 

The examiner should consider the effect of hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

4.  Provide the Veteran with a VA respiratory examination to determine the probable nature and etiology of any diagnosed respiratory disabilities, to include sinusitis, chronic allergic rhinitis, and allergic rhinoconjunctivitis.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

For every diagnosed disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, or proximately due to or aggravated by any other disability.

In providing this opinion, the examiner is asked to specifically reference the documented in-service instances of sore throat with swollen tonsils, nasal drip and cough, sore throat and cold chest, congested chest, and mild, semi-productive cough.  The examiner must also take into account the Veteran's reports of continuity of symptomatology since service.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  Provide the Veteran with a VA gastrointestinal examination to determine the probable nature and etiology of any diagnosed gastrointestinal disabilities, to include chronic gastritis.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

For every diagnosed disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, or proximately due to or aggravated by any other disability.

In providing this opinion, the examiner is asked to specifically reference the documented in-service instance of stomach symptomatology manifested by pain and diarrhea.  The examiner must also take into account the Veteran's reports of continuity of symptomatology since service.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

6.  Schedule the Veteran for a VA psychological examination.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current psychological disorders, to include PTSD, major depressive disorder, anxiety disorder, generalized anxiety, and dyspepsia.  

Then, the examiner should address the following: 

a.  If the Veteran is diagnosed as having PTSD, then address whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor.  The examiner is asked to address whether that stressor is sufficient to have caused PTSD and whether it did cause the Veteran's PTSD.

b.  Address whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed acquired psychological disorder other than PTSD had its onset in service or is otherwise etiologically related to active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

7.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee and right knee degenerative joint disease.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left and right knees should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee and right knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

8.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

9.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


